DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Boice on 2/17/2022. 
Please amend the originally claims filed as follows:
1.	(currently amended)	A method comprising:
receiving, by a processing entity, a smart card identifier from a smart card, wherein the smart card is a virtual card on a mobile computing device that comprises a processor, wherein the processor comprises a core, wherein the core comprises an L1 instruction cache, wherein the smart card identifier is a transaction-specific identifier for a transaction, and wherein the virtual card provides a functionality of the smart card;
receiving a protected application at the mobile computing device, wherein a received protected application initially cannot be utilized by an operating system for execution by the processor;
receiving a security object at the mobile computing device, wherein the security object is used to convert the received protected application into an executable application that can be utilized by the operating system for execution by the processor, wherein the executable application comprises multiple processor-executable operands; [[and]]
executing the executable application by the processor to operate as a card; and

moving a processor-executable operand from the executable application directly into the L1 instruction cache in the core by bypassing an instruction fetch address register (IFAR) in the core.

2.	(original)	The method of claim 1, further comprising:

executing the rescission command to deactivate the security object, wherein deactivating the security object prevents future executions of the received protected application.

3.	(original) The method of claim 1, wherein the received protected application is encrypted, wherein the security object is a processor-executable decryption object, and wherein the method further comprises:
decrypting the received protected application with the security object.

4.	(original) The method of claim 1, wherein the received protected application is stored in a protected region of memory within the mobile computing device, wherein the security object provides access to the protected region of the memory within the mobile computing device, and wherein the method further comprises:
utilizing the security object to access the received protected application within the protected region of the memory within the mobile computing device.

5.	(cancelled)

6.	(original) The method of claim 1, wherein the predefined physical electronic card is an identification card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains identification information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

7.	(original) The method of claim 1, wherein the predefined physical electronic card is a premises access card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains access authorization information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

8.	(currently amended) A computer program product for managing smart card transactions, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code readable and executable by one or more processors to perform a method comprising:
receiving a smart card identifier from a smart card, wherein the smart card is a virtual card on a mobile computing device that comprises a processor, wherein the processor comprises a core, wherein the core comprises an L1 instruction cache, wherein the smart card identifier is a transaction-specific identifier for a transaction, and wherein the virtual card provides a functionality of the smart card;
receiving a protected application at the mobile computing device, wherein a received protected application initially cannot be utilized by an operating system for execution by the processor;
receiving a security object at the mobile computing device, wherein the security object is used to convert the received protected application into an executable application that can be utilized by the operating system for execution by the processor, wherein the executable application comprises multiple processor-executable operands; [[and]]
executing the executable application by the processor to operate as a card; and 

moving a processor-executable operand from the executable application directly into the L1 instruction cache in the core by bypassing an instruction fetch address register (IFAR) in the core.

9.	(original)	The computer program product of claim 8, wherein the method further comprises: receiving a rescission command at the mobile computing device; and
executing the rescission command to deactivate the security object, wherein deactivating the security object prevents future executions of the received protected application.

10.	(original) The computer program product of claim 8, wherein the received protected application is encrypted, wherein the security object is a processor-executable decryption object, and wherein the method further comprises:
decrypting the received protected application with the security object.

11.	(original) The computer program product of claim 8, wherein the received protected application is stored in a protected region of memory within the mobile computing device, wherein the security object provides access to the protected region of the memory within the mobile computing device, and wherein the method further comprises:
utilizing the security object to access the received protected application within the protected region of the memory within the mobile computing device.

12.	(cancelled)

13.	(original) The computer program product of claim 8, wherein the predefined physical electronic card is an identification card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains identification information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

14.	(original) The computer program product of claim 8, wherein the predefined physical electronic card is a premises access card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains access authorization information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

15.	(currently amended) A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
receiving a smart card identifier from a smart card, wherein the smart card is a virtual card on a mobile computing device that comprises a processor, wherein the processor comprises a core, wherein the core comprises an L1 instruction cache, wherein the smart card identifier is a transaction-specific identifier for a transaction, and wherein the virtual card provides a functionality of the smart card;
receiving a protected application at the mobile computing device, wherein a received protected application initially cannot be utilized by an operating system for execution by the processor;
receiving a security object at the mobile computing device, wherein the security object is used to convert the received protected application into an executable application that can be utilized by the operating system for execution by the processor, wherein the executable application comprises multiple processor-executable operands; [[and]]
executing the executable application by the processor tooperate as a card; and

moving a processor-executable operand from the executable application directly into the L1 instruction cache in the core by bypassing an instruction fetch address register (IFAR) in the core.

16.	(original) The computer system of claim 15, wherein the method further comprises: receiving a rescission command at the mobile computing device; and
executing the rescission command to deactivate the security object, wherein deactivating the security object prevents future executions of the received protected application.

17.	(original) The computer system of claim 15, wherein the received protected application is encrypted, wherein the security object is a processor-executable decryption object, and wherein the method further comprises:
decrypting the received protected application with the security object.

18.	(cancelled)

19.	(original) The computer system of claim 15, wherein the predefined physical electronic card is an identification card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains identification information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

20.	(original) The computer system of claim 15, wherein the predefined physical electronic card is a premises access card, wherein the mobile computing device comprises a display, and wherein the method further comprises:
generating a matrix barcode that contains access authorization information for a user of the mobile computing device; and
displaying the matrix barcode on the display on the mobile computing device.

REASONS FOR ALLOWANCE

Disposition of Originally Filed Claims and Technical Solutions to Technical Problems
The instant Spec. seeks to in general provide increased security. One example, through emulation, is the ability to remove physical attacks to a physical smart card. See Spec. at 0029. This is the first layer of protection. Further, the Spec. outlines that a fully software based virtual card would still be susceptible to attacks. See Spec. at 0044 (“[T]his leaves requisite application vulnerable to attacks, since in the prior art the operating system and requisite application where both unprotected.”).
In order to remedies problems associated with a full software implementation, Applicant seeks to utilizes a “security object” which may be in one embodiment a cryptographic item. Id. This is the second layer of protection. 
Looking at the claims as a whole, the claims are like a sandwich. In the middle, the elements of “receiving,” “receiving,” and “executing” are directed towards application distribution. On the top layer, the element of “receiving” is directed towards smart card emulation and kicking off a request for the application. The last elements of “executing” and “moving” start the secured application and execute low level operations in the processor.

Closest References and Mapping
The closest reference is Celli which is directed towards software distribution. The mapping outlines that Celli provision a software package in a secure and encrypted manner in order to provide security. For example, Celli discloses: “it is possible to deploy software packages infected by harmful code….” Id. at 0004. The secondary reference of Muir is directed towards smart card emulation. Although the subject matter between references are different, a skilled person would combine the teachings of Celli-Muir given the problems in the art. Muir, like Celli, discloses problems associated with “computer viruses.” Muir at p. 3. When looking at the claims as a whole, the combination of Celli with Muir is obviousness since, it is obvious to secure an environment before provisioning software. Put another way, it cannot be assumed that the software package itself is the only point of vulnerability given the plurality of attack vectors. See Tunggal at p. 1 (“a method of achieving…a cyber attack”). The system itself may have already been comprised and it must be secured before it can start provisioning digital items. The third reference is used only in a minor capacity.

Celli teaches:
[(b)] receiving a protected application (Fig. 2 Items 120, 260; 0034 “distributes…software package”, 0038 “software package is encrypted”; see also 0004 (protecting from viruses with confidentiality)) at the mobile computing device (0048 (disclosing at least “mobile phone”)), wherein a received protected application initially cannot be utilized by an operating system (0025 “programs are running[] together with an operating system”) for execution by the processor (0035 (using private key to store “symmetric key…into…database 280 [on client side]”); see also 0031 (background on public/private keys for distribution), 0032 “encrypts the symmetric key [i.e., security object] with one of those public keys [to be decrypted with a corresponding private key].”);
Note: Examiner submits that the Species disclosed in the Spec. (i.e., encryption precluding execution) teaches the Genus in the independent claim.
[(c)] receiving a security object (i.e., symmetric key) at the mobile computing device (0035 (using private key to store “symmetric key…into…database 280 [on client side]”); see also 0031 (background on public/private keys for distribution), 0032 “encrypts the symmetric key [i.e., security object] with one of those public keys [to be decrypted with a corresponding private key].”), wherein the security object is used to convert the received protected application (0035 “The application engine…decrypt[s] the data section…of the...software…using this symmetric key.”) into an executable application that can be utilized by the operating system (0025 “programs are running[] together with an operating system”)  for execution by the processor; and (0035 (using private key to store “symmetric key…into…database 280 [on client side]”); see also 0031 (background on public/private keys for distribution), 0032 “encrypts the symmetric key [i.e., security object] with one of those public keys [to be decrypted with a corresponding private key].”)
[(d in part)] executing the executable application (i.e., decrypted application) by the processor (0035 “The application engine…decrypt[s] the data section…of the...software…using this symmetric key.”; see also “running[] together with an operating system and other application programs[].”) 

Mallie teaches:
[(a in part)] from a physically emulated card (Mallie Fig. 3 Items 151 (finding virtual smart card in dotted box); p. 7 “emulates a physical smart card for a device operating system”, p. 8 “believing virtual smart card [] is a smart card” )
[(d in part)] to act as the emulated card (Fig. 3 Items 151 (finding virtual smart card in dotted box); p. 7 “emulates a physical smart card for a device operating system”, p. 8 “believing virtual smart card [] is a smart card”).

Takayama teaches:
[(a in part)] receiving, by a processing entity, an identifier (Takayama Fig. 26 Item 2603 “Wallet Application URL”, Fig. 27 Item 2705, 2707; col. 46 ll. 1-8 “wallet application URL”)…on a mobile computing device that comprises a processor (Fig. 27 Item 2001; col. 45 ll. 30-40);

Newly Added Language in Examiner’s Amendments and Critical Features L1 with IFAR
With respect to the newly added language, the L1 cache is an element old in the art. This is admitted prior art in the Spec. (0047) (“As is well-known to those skilled in the art, caches [] provide low latency access to cache lines[.]”).
When looking at the claims as a whole, one must find motivation to combine an element old in the art with the three (3) references (effectively two with one used in a minor capacity since provisioning software with an identifier is manifestly obvious). There is indeed one. According to ARM Security Technology Building a Secure System using TrustZone Technology, the L1 cache allows for toggling between the secure (virtualized) world and the unsecure world. Id. at p. 3-8 (“To enable this [switching between worlds] the L1 [and other caches] have been extended with an additional tag bit which records the security state of the transaction that accessed the memory.”). As such, a POSITA would modify the three (3) references as a whole by modifying Mallie to outline elements in the art in order to improve processing speed. However, ARM does not disclose IFAR. While IFRA is a term of art, there is motivation to combine intrinsic to the record.

Double Patenting
Rendered moot with Terminal Disclaimer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Youtube Video What is Cache Memory L1, L2, and L3 Cache Memory Explained;
US 20120191612
How Does CPU Cache Work_ What Are L1, L2, and L3 Cache_
Lyman US20130110658A1 
Xie US20130178159
Weaver US7844836
Fischer WO2013177500A1
Kumar US20130097034A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685